     Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 1 of 19




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   U NITED S TATES OF A MERICA
           v.                                   Criminal Action No.

   J IM C. B ECK                                1:19-CR-184-MHC-JSA




    Government’s Response to Defendant’s Motion to Suppress Evidence
    and Fruits Seized Pursuant to the September 13, 2019 Search Warrant
                            Directed to Google

   The United States of America, by Byung J. Pak, United States Attorney, and
Brent Alan Gray and Sekret T. Sneed, Assistant United States Attorneys for the
Northern District of Georgia, files this Response to Defendant’s Motion to
Suppress Evidence and Fruits Seized Pursuant to the September 13, 2019 Search
Warrant Directed to Google. The government urges this court to reject
Defendant Beck’s attempt to bootstrap his argument to defeat the September 13,
2019 search warrant on his claim that an earlier search warrant was deficient and
that the agent previously acted in bad faith.

1. Relevant Procedural History


   On May 14, 2019, Defendant Beck was charged by a federal grand jury in a 38-
count indictment alleging that Beck committed crimes of wire fraud, mail fraud


                                         1
     Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 2 of 19




and money laundering. (Doc. 1). On August 14, 2019, a federal grand jury
returned a superseding indictment charging Beck with wire fraud, mail fraud,
money laundering, and aiding the filing of false tax returns. (Doc. 22). On
September 6, 2019, Beck filed a Motion to Suppress Evidence and Fruits Seized
Pursuant to the [April 25, 2019] Search Warrant Directed to Google. (Doc. 31).
On October 11, 2019, the government responded to Beck’s motion to suppress the
April 25, 2019 search warrant by arguing that motion is moot in light of a revised
search warrant executed on September 13, 2019. (Doc. 36). On October 31, 2019,
Beck filed a Reply to Government’s Response to Defendant’s Motion to Suppress
and Second Motion to Suppress the “New” [September 13, 2019] Email Search
Warrant. (Docs. 40 & 43).
   This response is filed to address Beck’s motion to suppress evidence seized
pursuant to the September 13, 2019, search warrant. (Doc. 40).

2. Relevant Factual Summary


      On April 25, 2019, Magistrate Judge Linda T. Walker issued a search
warrant for information associated with the email address jimcbeck@gmail.com
that was stored at premises, owned, maintained, controlled, or operated by
Google, LLC. The affidavit in support of the search warrant outlined Beck’s
alleged scheme to steal more than $2,000,000 from his former employer, the
Georgia Underwriting Association (GUA). The affidavit included dates of the
alleged illegal conduct ranging from February 22, 2013 to June 15, 2018. (April 25,
2019 SW Affidavit, p. 4, ¶¶ 10, 12). Although this date range was alleged in the



                                         2
       Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 3 of 19




affidavit, Judge Walker’s warrant, prepared and submitted by the government,
did not include any date limitation but limited the seizure to evidence related to
the crimes of wire fraud and money laundering that were described in the
affidavit. (April 25, 2019 SW Attachments A and B). However, even without a
specific date range stated in the warrant, when the affiant, FBI Special Agent
Steve Dunn, served the April 25, 2019 search warrant to Google, he limited the
request for jimcbeck@gmail information to the date range of January 1, 2013 to
January 13, 2019.1
   Google produced the requested information on May 1, 2019. All information
produced by Google in response to the April 25, 2019 search warrant was
submitted to FBI Special Agents Ashley Chavez and Amanda Lee in order for
Agent Chavez and Agent Lee to review the materials and filter out any
potentially privileged communications. These filter agents never completed their
review. But, to date, only filter agents Chavez and Lee have been exposed in any
manner to any of the information produced by Google as a result of the April 25,
2019 search warrant. This means that no member of the prosecution team, which


   1 Google accepts service of search warrants through an internet-based portal.
The Google portal requires agents to enter a date range for the requested
information. In serving the April 25, 2019 search warrant, Agent Dunn requested
information from January 1, 2013 (approximately three months prior to the first
allegedly fraudulent payment from GUA to Green Tech) to January 13, 2019 (the
day before Beck was sworn into office as Georgia’s Insurance Commissioner).
(See Exhibit A).




                                         3
       Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 4 of 19




includes Agent Dunn, FBI Special Agent Davida Law, IRS Special Agents John
M. Relyea, Jr., and Wesley Cooper, United States Attorney Byung J. Pak, AUSA
Brent Alan Gray, and AUSA Sekret Sneed, has reviewed any of the information
produced by Google as a result of the April 25, 2019 search warrant.
   On September 6, 2019, Beck filed a Motion to Suppress Evidence and Fruits
Seized Pursuant to the Search Warrant Directed to Google. (Doc. 31). Beck
argued that the April 25, 2019 search warrant was unconstitutionally overbroad
on its face because it contained “. . . no date restriction either in the information
to be disclosed by the provider or the items to be seized.” (Id. at 11).
Additionally, Beck argued that the good-faith exception to the exclusionary rule
provided in United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405 (1984), did not
apply. (Doc. 31 at 17-18).
   In response to Beck’s objection to the April 25, 2019 search warrant and
because no fruits of that search warrant had been provided to any member of the
prosecution team, the government sought a revised search warrant. On
September 13, 2019, Magistrate Judge Russell G. Vineyard signed a search
warrant which sought the jimcbeck@gmail.com information from Google but
limited the request to the date range of November 22, 2012 to September 15,
2018.2 (Attached as Exhibit B). The agent’s affidavit in support of the second


   2 The date range in the September 13, 2019 search warrant is exactly the range
Beck suggested would be proper under United States v. Blake, 868 F.3d 960 (11th
Cir. 2017) and In re Search of Information Associated with Fifteen Email Addresses,
2017 WL 4322826 (M.D. Ala. 2017). (Doc. 31 at 8-9). While Google can conduct
searches based on objective criteria like date ranges, the company’s law
enforcement guidelines state that “. . . Google can only conduct a search based on

                                           4
       Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 5 of 19




search warrant disclosed the April 25, 2019 search warrant and Beck’s argument
about the warrant’s defects. (September 13, 2019 SW Affidavit, p. 20-22, ¶¶ 60-
64). On September 26, 2019, Google responded to the second search warrant. On
October 10, 2019, the government provided Beck’s attorneys with a copy of the
second search warrant and made available all the information produced by
Google in response to the September 13, 2019 search warrant.3 On October 31,
2019, Beck filed a Reply to Government’s Response to Defendant’s Motion to
Suppress and Second Motion to Suppress the “New” Email Search Warrant
arguing that the September 13, 2019 search warrant is also invalid. (Docs. 40 &
46).
   The information produced by Google in response to the second search
warrant has been submitted to new filter agents. These agents, FBI Special
Agents Paul Costa and Greg Rice, are currently reviewing the information
produced by Google and are filtering out any potentially privileged
communications. This filter review is supervised by AUSA Angela Adams. The
prosecution team will not review this information until all potentially privileged
communications have been removed.



objective criteria like date ranges. We are not familiar with your investigation
and cannot make discretionary decisions such as only producing evidence of
specific crimes. If your items to be seized limits the production or records based
on subjective criteria, we will not be able to comply.” (See Exhibit C).


   3This information produced by Google had to be processed for viewing by
Beck’s attorneys and was not available prior to October 10, 2019.


                                         5
     Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 6 of 19




   The prosecution team has no plans to ever review or in any way utilize the
information provided by Google in response to the challenged April 25, 2019
search warrant. Therefore, there will be no evidence to suppress with regard to
the April 25, 2019 search warrant.

3. Legal Argument Regarding the September 13, 2019 Search Warrant


      Beck’s argument to suppress any potential evidence provided by Google in
response to the September 13, 2019 search warrant is a relatively simple one.
Beck argues that the April 25, 2019 search warrant was constitutionally invalid
and that Agent Dunn acted with an intentional bad purpose and in bad faith
when he obtained and executed that warrant. (Doc. 43 at 4). Without citing any
relevant authority, Beck then argues that constitutional infirmities coupled with
Agent Dunn’s bad faith carry over from the April 25, 2019 warrant and invalidate
the September 13, 2019 warrant.
   Although the government continues to maintain that the question of the
validity of the April 25, 2019 search warrant is moot in light of the execution of
the September 13, 2019 search warrant, Beck’s motion to suppress evidence from
the second search warrant invites the government to defend the first one. Beck’s
argument that the first warrant was issued by Judge Walker in violation of his
Fourth Amendment rights and his baseless claim that Agent Dunn acted in bad
faith should not persuade this court to suppress evidence seized with the
September 13, 2019 warrant.




                                         6
     Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 7 of 19




      (a) The April 25, 2019 Search Warrant

      The April 25, 2019 search warrant was executed following an FBI
investigation of allegations that Defendant Beck, over the course of

approximately six years, used a variety of complex fraud schemes to steal and
conceal more than $2,000,000 that belonged to his former employer. While the
Fourth Amendment requires a search warrant to particularly describe the things
to be seized, it “is universally recognized that the particularity requirement must
be applied with a practical margin of flexibility,” taking into account the nature
of the items to be seized and the complexity of the case under investigation.
United States v. Wuagneux, 683 F.2d 1343, 1349 (11th Cir. 1982). Thus, “in cases . . .
involving complex financial transactions and widespread allegations of various
types of fraud, reading the warrant with practical flexibility entails an awareness

of the difficulty of piecing together the paper puzzle” “from a large number of
seemingly innocuous pieces of individual evidence.” Id.
      In this Circuit, a search warrant’s description of things to be seized is

“sufficiently particular when it enables the searcher reasonably to ascertain the
identity of the things to be seized.” Id.; United States v. Betancourt, 734 F.3d 750,
754-55 (11th Cir. 1984) (citation omitted). Accordingly, a description of the
property to be seized “will be acceptable if it is as specific as the circumstances
and the nature of the activity under investigation permit.” Wuagneux, 683 F.2d at
1349; see Betancourt, 734 F.3d at 755 (stating that “elaborate specificity is
unnecessary”). In other words, “[a] warrant is sufficient where it describes the


                                           7
     Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 8 of 19




place to be searched with sufficient particularity to direct the searcher, to confine
his examination to the place described, and to advise those being searched of his
authority.” United States v. Aguirre, 368 F.App’x 979, 987 (11th Cir. 2010) (per
curiam) (unpublished) (quoting United States v. Burke, 784 F.2d 1090, 1092 (11th
Cir. 1986)). This standard of particularity is one of practical accuracy rather than
technical nicety. Betancourt, 734 F.3d at 754-55 (quotation omitted).
      Just because a warrant calls for seizure of a broad array of items does not,
in and of itself, prove that the warrant fails to meet this requirement of

particularity. And in the case of search warrants of email accounts, courts have
routinely held “that a warrant that requires disclosure of the entire contents of an
email account and then describes a subset of that information that will be subject
to seizure is reasonable.” See United States v. Lee, No. 1:14-CR-227-TCB, 2015 WL
5667102, *3 (N.D.Ga. Sept. 25, 2015) (collecting cases); see also United States v.
Sharp, 1:14-CR-227-TCB, 2015 WL 4644348 *10 (N.D.Ga. Aug. 4, 2015) (order
adopting magistrate’s report and recommendation denying defendant’s motion
to suppress search warrant for Facebook account and collecting cases regarding
email search warrants).
      The Attachment B to both the April 25, 2019 and the September 13, 2019
search warrants constrained the agents’ discretion in what to seize from Google.
(Exhibit A, Attachment B). The warrants only allowed the agents to seize

jimcbeck@gmail.com records and content relating to communications of
particular individuals and business entities associated with the alleged criminal


                                           8
     Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 9 of 19




activities and other evidence reasonably related to the crimes of wire fraud and
money laundering.
      With good reason, Beck asks this court to consider both search warrants in
light of the Eleventh Circuit’s relatively recent opinion in United States v. Blake.
868 F.3d 960 (11th Cir. 2017). In Blake, the court found it “troubling” when
searches of email accounts do not have temporal limitations. Beck argues that
the Blake opinion automatically invalidates the April 25, 2019 search warrant
because the warrant was not temporally limited and was “. . . an internet-era

version of a ‘general warrant.’” (Doc. 31 at 10 and 11). A careful reading of Blake
makes it clear that the opinion does not go that far. See United States v. Roper,
2018 WL 1465765 (S.D. Ga. 2018) (court denied motion to suppress email search
warrant that authorized production of entire email account rather than a limited
production relevant to investigation).
      In Blake, the defendants were running a prostitution ring and posted
advertisements for prostitution on a website called Backpage. Blake at 966. The
FBI obtained a search warrant for Microsoft to produce from two email accounts
“certain categories of emails . . . linked to the sex trafficking charges against [the
defendants].” Id. For example, the warrant required Microsoft to turn over all
emails related to Backpage.com or other online adult service websites. Id. The
FBI also obtained warrants for two Facebook accounts, requiring Facebook to

disclose “virtually every type of data that could be located in a Facebook
account,” without subject matter or temporal limitations. Id. However, the


                                           9
    Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 10 of 19




government could only seize information from the disclosure “that ‘constituted
fruits, evidence and instrumentalities’ of a specified crime.” Id. at 967.
   The Blake defendants argued the warrants did not satisfy the Fourth
Amendment particularity requirement. Id. at 973. The court disagreed with
respect to the email search warrant. The court held that the Microsoft warrant
complied with the particularity requirement, despite the absence of any temporal
limitations, because it limited disclosure to discrete categories of emails
connected to the alleged crime. Id. at 973 n.7. The court commented the

Facebook warrants were “another matter” because they required disclosure of
virtually every kind of data that could be found in a social media account” from
inception of the accounts, including every private message, photograph, private
or public group, Facebook search, marketplace purchase, and contact list. Id. at
966-67, 974. While never holding the Facebook warrants violated the
particularity requirement, the court commented the government could have
easily “undermined” any such claim by reasonable limitations concerning the
time period and/or topical scope of the warrants. In support, the court pointed
to published Facebook guidelines for law enforcement showing that, “when it
comes to Facebook account searches, the government need only send a request
with specific data sought and Facebook will response with precisely that data.”
Id. at 974. Despite these concerns, the court declined to decide whether the

Facebook warrants satisfied the particularity requirement and instead relied on
the Leon good faith exception to uphold the warrants. Id.


                                         10
    Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 11 of 19




      Here, the affidavit supporting the April 25, 2019 Google search warrant
explained that Beck routinely used his personal email account to support an
alleged fraud scheme that ran from at least 2013 and to at least 2018. But for
including a date limitation, the April 25, 2019 warrant was as “specific as the
circumstances and the nature of activity under investigation” allowed in piecing
together the “paper puzzle” in this case “involving . . . widespread allegations of
various types of fraud. . . “ See Wuagneux, 683 F.2d at 1349. Attachment B to the
warrant sufficiently described the information to be disclosed from the

jimcbeck@gmail.com email account and both described and constrained the
specific evidence which the government was allowed to seize within that body of
information. Further, the affidavits supporting both warrants specifically point
out that any email evidence associated with wire fraud and money laundering
was expected to be tied to Beck’s fraudulent transactions occurring between 2013
and 2018 and involving Creative Consultants, GA Christian Coalition, Green
Technology Services, Lucca Lu, LLC, Mitigation Solutions, LLC, and Paperless
Solutions, LLC.
      Although this court does not have to decide whether the April 25, 2019
search warrant satisfied the Fourth Amendment’s particularity requirement, a
search warrant for Beck’s Google email account is very different than the
Facebook search warrant at issue in Blake. Unlike Facebook, nothing in Google’s

law enforcement guidelines (see Footnote 2) suggests that the company is willing
to conduct searches and respond as Facebook was apparently willing to do in


                                        11
    Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 12 of 19




Blake scenario. Additionally, investigating the multi-million dollar fraud
allegations made against Beck is likely more complex than prostitution, which
makes limitations by topic or some list of key words far more difficult. The
criminal allegations against Beck present a “paper puzzle” just as the Eleventh
Circuit acknowledged in the aforementioned Wuagneux decision. Wuagneux, 683
F.2d at 1349. Unlike the prostitution ring at issue in Blake, Beck’s alleged criminal
activity included years of wire fraud and money laundering with at least eight
different business entities and various individuals associated with those

businesses.
      In support of his argument to defeat the April 25, 2019 search warrant,
Beck also cited In re Search of Information Associated with Fifteen Email Addresses,
2017 WL 4322826, (M.D.Ala. September 28, 2017). In that post-Blake case, a
district court judge found that one way to assure particularity in a search
warrant for email information is to restrict how the government searches the
email data. Id. at 7. The district court then endorsed the government’s offer to
include temporal restrictions on the email data to be turned over by the provider
based on an individualized assessment of the probable cause evidence for each
email account. Id. at 10. But in his argument, Beck suggested that the district
court had an issue with the Fed. R. Crim. P. 41 two-step process of obtaining
information from the provider and then seizing a subset of that information

linked to probable cause. (Doc. 31 at 8). According to Beck, the district judge
of In re Search of Information Associated with Fifteen Email Addresses “applied the


                                          12
    Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 13 of 19




teachings of Blake to an email search warrant using the two-step process and
found that it violated the Fourth Amendment.” Id. This is not what the court
decided. In fact, the district judge ultimately allowed the government to go
forward with a two-step process which “mean[t] allowing a cursory initial
review of the emails” to locate content relevant to its investigation. Id.
      Beck was also incorrect when argued that the Eleventh Circuit has
specifically rejected the two-step process of reviewing email evidence. (Doc. 31 at
11). Instead of citing any Eleventh Circuit authority to support his insistence

that the two-step search procedures for electronic evidence violates the Fourth
Amendment, Beck cited In Re App., 2013 WL 4647554, at *9 (D. Kan. August 27,
2013) (Doc. 40 at 3). Beck quoted this report and recommendation of a magistrate
judge in Kansas for his own proposition that although nothing in Fed. R. Crim. P.
41 “may specifically preclude the government from requesting the full content of
electronic communications in a specific email account, the Fourth Amendment
may do so and does here.” Id. (Doc. 40 at 3). What Beck failed to point out,
however, is that the Kansas district court judge declined to adopt that magistrate
judge’s reasoning and upheld a two-step email warrant. See United States v.
Deppish, 994 F.Supp. 2d 1211, 1219-20 (D. Kan. 2014). The warrant in Deppish
required Yahoo to disclose all the email in an account to the government, and it
authorized the government to then seize information “concerning activities and

identification of any individuals related to crimes of sexual exploitation of
minors pursuant to 18 U.S.C. § 2252,” Id. at 1215. The two-step email warrants in


                                         13
       Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 14 of 19




Beck’s case have the same basic structure as the email warrant approved in
Deppish.


   Even if the government was relying on the April 25, 2019 search warrant and
that warrant was found to be defective because it was not temporally limited, the
good faith exception to the exclusionary rule would have saved the first search
warrant.4 The exclusionary rule was judicially created to act as a deterrent to
violating the Fourth Amendment by preventing the use of evidence seized as a
result of an illegal search. In United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405
(1984), and Massachusetts v. Sheppard, 468 U.S. 981, 104 S.Ct. 3424 (1984), the
Supreme Court established a good faith exception to the exclusionary rule where
law enforcement officers placed reasonably objective reliance on a search
warrant later determined to be defective. In United States v. Accardo, 749 F.2d
1477 (11th Cir. 1985), the Eleventh Circuit discussed the good faith exception
established by the Supreme Court. Leon's good faith exception does not apply to
the following situations: (1) where the magistrate in issuing a warrant was
misled by information in an affidavit that the affiant knew was false or would


   4 The government strongly disagrees with these assertions that Beck made as
part of his motion to suppress the September 13, 2019 search warrant: “(1) the
government acknowledges the merits of Mr. Beck’s argument that law
enforcement did not act in good faith when getting the [April 25, 2019] warrant;
and (2) the government waives any objection to a finding by this Court that it did
not act in good faith.” The time for the government to address Agent Dunn’s
good faith associated with the April 25, 2019 search warrant is now. (Doc. 43 at
4).


                                          14
    Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 15 of 19




have known was false except for his or her reckless disregard of the truth; (2)
where the issuing magistrate wholly abandoned his or her judicial role; (3) where
the affidavit supporting the warrant is so lacking in indicia of probable cause as
to render official belief in its existence entirely unreasonable; and (4) where,
depending upon the circumstances of the particular case, a warrant is so facially
deficient—i.e., in failing to particularize the place to be searched or the things to
be seized—that the executing officers cannot reasonably presume it to be valid.
Id. at 1480 & n. 4 (citations omitted). And in deciding whether suppression is
required, the totality of the circumstances surrounding the issuance of the search
warrant may be considered. Id. at 1481. See also United States v. Herring, 492 F.3d
1212, 1215 (11th Cir. 2007) (“[T]he exclusionary rule does not bar the use of
evidence obtained by officers acting in good faith reliance on a warrant which is
later found not to be supported by probable cause.”).

      Here, Beck does not contend that Magistrate Judge Walker issued the April
25, 2019 search warrant based on any untruthful information presented by Agent
Dunn. While Beck insists that Agent Dunn acted in bad faith, he did not cite a
single instance of Agent Dunn being dishonest or even inadvertently misleading.
Nor does Beck argue that Magistrate Judge Walker “wholly abandoned” her
detached and neutral role in finding probable cause to issue the warrant. Beck’s
only challenge to Agent Dunn’s probable cause statement in the April 25, 2019

affidavit is that without a temporal restriction, “the actual probable cause
articulated with respect to the subject email address does not support the
comprehensive disclosure sought by the government.” (Doc. 31 at 14). Finally,


                                          15
       Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 16 of 19




the April 25, 2019 search warrant was not so facially deficient in any respect that
it prevented Agent Dunn from presuming it to be valid. For instance, in Blake,
even though the Facebook warrants “may have violated the particularity
requirement . . .” by requiring Facebook to disclose “virtually every kind of data
that could be found in a social media account,” the court held it was not so
facially deficient that the executing officers could not have reasonably believed it
to be valid. Id. The same is true for the April 25, 2019 search warrant.
        Additionally, and perhaps most significantly, Agent Dunn’s uncontested

actions in executing the April 25, 2019 search warrant undercut Beck’s bad faith
argument. When Agent Dunn served the April 25, 2019 search warrant through
Google’s internet-based portal, he entered a request for information from
January 1, 2013 to January 13, 2019.5 This means that Agent Dunn--without
being ordered to do so by Judge Walker--used temporal limits to make sure
Google only provided email information within the time frame that was relevant
to the FBI’s fraud investigation.6




   5In Beck’s Reply and Motion to Suppress the September 13, 2019 search
warrant, he incorrectly stated that Agent Dunn orally made this request to
Google.
   6 Agent Dunn’s own choice of the date restriction for the April 25, 2019 search
warrant covered a period of 2,204 days. The date range ordered in the
September 13, 2019 search warrant follows the parameters that Beck suggested
would be proper under the guidance provided in Blake and In re Search of
Information Associated with Fifteen Email Addresses. (Doc. 31 at 8-9). With those

                                         16
    Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 17 of 19




   (b) The September 13, 2019 Search Warrant
      As previously discussed, a search warrant must “particularly describ[e]
the place to be searched, and the persons or things to be seized.” U. S. Const.
amend IV. The Fourth Amendment requires searches to be as limited as
possible, and the goal is to prevent “rummaging” through a person’s belongings
by requiring warrants to include a particular description of the things to be
seized. Blake at 973.
      At this point, the government is relying only on the September 13, 2019

search warrant. That search warrant, signed by neutral and detached Magistrate
Judge Russell G. Vineyard, unquestionably satisfied the particularity
requirement of the Fourth Amendment and is not overbroad. In addition to the
specific list of relevant items to be seized as part of its Attachment B, the warrant
included the temporal limitations for disclosure that were suggested by Blake, In
re Search of Information Associated with Fifteen Email Addresses and Beck himself.
Further, given all the circumstances set forth in Agent Dunn’s affidavit, the
warrant was supported by ample probable cause to tie Beck’s email account to
evidence reasonably connected to the crimes of wire fraud and money
laundering.
      Further, the September 13, 2019 search warrant properly provided that it
was to be executed in the manner consistent with the law of the Eleventh Circuit


parameters applied, the date range was reduced to 2,124 days--80 days fewer
than Agent Dunn’s self-imposed date range.


                                         17
    Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 18 of 19




and proscribed by Fed. R. Crim. P. 41--where the government first obtains a
collection of information, then seizes what is authorized by the warrant from the
information already obtained. Rule 41(e)(2)(B) specifies that a warrant “may
authorize the seizure of electronic storage media or the seizure or copying of
electronically stored information. Unless otherwise specified, the warrant
authorizes a later review of the media or information consistent with the
warrant.” Therefore the September 13, 2019 search warrant complied with the
mandates of the Fourth Amendment and Fed. R. Crim. P. 41.




                                        18
    Case 1:19-cr-00184-MHC-JSA Document 47 Filed 11/27/19 Page 19 of 19




                                    Conclusion


  For the foregoing reasons, Defendant’s Motion to Suppress Evidence and Fruits
Seized Pursuant to the September 13, 2019 Search Warrant Directed to Google
should be denied.



                                          Respectfully Submitted,

                                          BYUNG J. PAK
                                          United States Attorney
                                          Northern District of Georgia

                                          /s/Brent Alan Gray
                                          BRENT ALAN GRAY
                                          Assistant United States Attorney
                                          Georgia Bar. No. 155089

                                          /s/ Sekret T. Sneed
                                          SEKRET T. SNEED
                                          Assistant United States Attorney
                                          Georgia Bar No. 252939

                                          600 Richard B. Russell Building
                                          75 Ted Turner Drive SW
                                          Atlanta, Georgia 30303
                                          (404) 581-6000
                                          (404) 581-6181 FAX




                                     19
